DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 29 April 2021.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 9-16 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 10-13] with respect to rejection of claims 1, 3, 5, 9, 10, 13, 15, 16, 17,  have been fully considered but are not persuasive.

Regarding claim 1, on pages 10-11, as a summary, Applicants argue that prior art of record fails to teach “receive, from the first touchless button, a first signal indicative of a first gesture”, “a first touchless button”, “indicative of a first gesture”, “they are not disclosed as being for a second touchless button”, “the claimed second touchless button is switched to dormant mode “after executing the function” associated with the button”, ““in response to receiving the first signal, switch the second touchless button from a dormant mode to an active mode and activate the visual indicator” and “after executing the function, switch the second touchless button from the active mode to the dormant mode””.
The Examiner respectfully disagrees. Previous to the filing of this Applicants’ response, the Examiner and Applicants’ representative, Attorney Gregory Helding, held a productive interview in order to discuss these arguments and clarified both points of view.
It was discussed that these independent claims are broadly reciting limitations of an alleged "scale". It was further exposed that in the body of claim 1 (at least for this independent claim) there is no recitation of "scale" nor "scaling" features but only the features of turning on/off or change operative modes awake/sleep of a device, thus being interpreted under any device that is saving power at moment of turning on/off their modules. The Examiner further suggested that more features, directed to the real inventive concept of the claim, would be needed.
That is, for example, claim 1 does not define what it means by “gesture”. Gesture is interpreted as any action performed by a user in an area surrounding the scale. Raising a hand, approaching, waving, etc., are all examples of gestures. Hence, Gomez is disclosing “gesture” when a user approaches and the scale starts working [Paragraph 15].
Also, regarding a first button, a person having ordinary skills in the art would recognize that a “button” is a switch that translates a force input into an action, in this case, turning on the scale. Hence, when a user approaches the scale in Gomez, and 
Regarding dormant and active modes, the Examiner further submits that a person having ordinary skills in the art would recognize that today’s electronic devices are seeking to be power efficient, thus saving power. That is, when modules are not being used for a period of time, these modules go to sleep (dormant mode). Additionally, and as discussed in the interview with Mr. Helding, the claim does not disclose further details about going to the “dormant mode” after executing the function. Again, it is well-known that electronic modules go to sleep when not being used (after they performed a task). Nevertheless, the claim does not disclosed the elapsed time for going to sleep after performing an action. Hence, Hewson discloses a scale, that upon detection of the switched on of the scale, the incorporated sensors are activated and  indicators are activated; then, said sensors measure accordingly, and they finally go back to sleep mode [Paragraphs 70, 79, 89, 99, 109].
Then, regarding second touchless button, Ohaus actually discloses this feature as it perform several actions on the scale upon detection of gestures, after an initial gesture of turning on the scale.

Regarding claims 10 and 17, these claims are rejected under similar reasoning as per claim 1.

Regarding claims 3 and 13, on pages 11-12, Applicants argue that prior art of record fails to teach “second visual indicators”.
The Examiner respectfully submits that, for example as shown by Ohaus, a screen is disclosed with several features shown to users, thus being interpreted as several indicators that are activated when performing corresponding actions.

Regarding claims 5 and 15, on pages 12-13, Applicants argue that prior art of record fails to teach “activate speaker to produce first and seconds sounds”.
The Examiner respectfully submits that, several indicators are included in the disclosed scale for notifying users of different features, including audio indicators [abstract]. A person having ordinary skills in the art would recognize that for each sensor feature, a speaker outputs audio for said features [Paragraph 15].

Regarding claims 9 and 16, on page 13, Applicants argue that prior art of record fails to teach “third signal… third touchless button…”.
The Examiner respectfully submits that, a person having ordinary skills in the art would recognize that for additional sensors the procedure as outline for claim 1 would be applicable for another sensors, as the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B].

Therefore, in view of the above reasons, the Examiner maintains the rejection.

Claim Status
Claims 9-12 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US Patent Application Publication No. 2014/0326517) in view of Ohaus (scalesgalore.com "Ohaus NVL5101/1 (83033070) Navigator XL w Touchless Sensors Scale, 5100x 0.5 g", 2011, total of 7 pages | YouTube videos ID: https://youtu.be/rEL4ssm3yD0 and https://youtu.be/VTQRw0KNV50) and further in view of Hewson et al. (US Patent Application Publication No. 2016/0007902).

Regarding claim 1, Gomez teaches a system for controlling a scale (Fig. 1), the system comprising:
a first touchless button (Gomez teaches a scale system which comprises the basic structure and components for this type of touchless scales. Hence, for example, upon detection of the presence of a user, the scale turns on. That would be interpreted ;
a visual indicator associated with the first touchless button (it is illustrated at least one visual indicator 150 in Fig. 1; however, it is further disclosed a plurality of them for different features of the scale such as at moment of turning on/off because of the detected presence of the user such as indicators 255 and 260 in Fig. 3 [Paragraphs 18, 21]);
an electronic processor, coupled to the first touchless button, [the second touchless button] and the visual indicator, and configured to (microcontroller 135)
receive, from the first touchless button, a first signal indicative of a first gesture (upon detection of the presence of a user, the scale turns on. That would be interpreted as the first touchless button, the on/off button [Paragraph 15]).
However, Gomez does not explicitly mention:
a) a second touchless button;
b) in response to receiving the first signal, switch the second touchless button from a dormant mode to an active mode and activate the visual indicator;
c) receive, from the second touchless button, a second signal indicative of a second gesture;
d) in response to receiving the second signal, execute a function of the scale associated with the second touchless button.
e) after executing the function, switch the second touchless button from the active mode to the dormant mode.
Ohaus teaches, in a similar field of endeavor of scale systems, the following:
a) a second touchless button; c) receive, from the second touchless button, a second signal indicative of a second gesture; d) in response to receiving the second signal, execute a function of the scale associated with the second touchless button (the illustrated scale is a system comprising several touchless functions which can be seen in its YouTube videos. For example, at minute 1:25 of the video published on 03/17/2011, it is disclosed about the 36 touchless functions, which are customized as user desires. In the video published on 06/24/2011, it is further shown the capability of touchless printing. Hence, a person having ordinary skills in the art would recognize that the disclosed scale comprises several touchless sensors (at least 2 as claimed) for first, upon a first gesture, taring the scale; and then, upon a second gesture, printing the measurements).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the scale system (as taught by Gomez) by incorporating second touchless sensor and gesture (as taught by Ohaus) for the purpose of providing a product with higher performance and capabilities (Ohaus – Page 1).
Ohaus, at page 5, discloses a power saving capability of turning off the scale after some time. Although not explicitly recited, and as a person having ordinary skills would recognize, electronic devices with sensors do save power/energy by turning off said sensors after a period of inactivity or by user preferences [MPEP 2144.04-VI-C].
But, for the purpose of the examination:
The combination of Gomez and Ohaus does not explicitly mention:
b) in response to receiving the first signal, switch the second touchless button from a dormant mode to an active mode and activate the visual indicator;
e) after executing the function, switch the second touchless button from the active mode to the dormant mode.
Hewson teaches, in a similar field of endeavor of scale systems, the following:
b) in response to receiving the first signal, switch the second [touchless] button from a dormant mode to an active mode and activate the visual indicator; e) after executing the function, switch the second [touchless] button from the active mode to the dormant mode (in the disclosed scale, upon detection of the switched on of the scale the incorporated sensors are activated (which were in sleep mode), indicators are activated (as in all references), then said sensors measure accordingly and they go back to sleep mode [Paragraphs 70, 79, 99, 89, 109]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the scale system (as taught by Gomez) by incorporating second touchless sensor and gesture (as taught by Ohaus) by changing a sensor from sleep to operative (and vice versa) (as taught by Hewson) for the purpose of saving energy of the device and thus providing more efficient scales (Hewson – Paragraph 3).
Additionally, claim 1 does not define what it means by “gesture”. Gesture is interpreted as any action performed by a user in an area surrounding the scale. Raising a hand, approaching, waving, etc., are all examples of gestures. Hence, Gomez is disclosing “gesture” when a user approaches and the scale starts working [Paragraph 15]. Also, regarding a first button, a person having ordinary skills in the art would recognize that a “button” is a switch that translates a force input into an action, in this case, turning on the scale. Hence, when a user approaches the scale in Gomez, and 

Regarding claim 2, Gomez further teaches the system of claim 1, wherein the first touchless button and the second touchless button each include one selected from the group consisting of an optical sensor, a capacitive sensor, and an infrared sensor ([Paragraph 18]).

Regarding claim 3, the combination of Gomez, Ohaus, Hewson further teaches the system of claim 1, further comprising a second visual indicator associated with the second touchless button and coupled to the electronic processor, wherein the electronic processor is configured to activate the second visual indicator in response to receiving the second signal; and deactivate the second visual indicator when the second touchless button is switched from the active mode to the dormant mode (then, as a person having ordinary skills in the art would recognize, each of the sensor included in the scale could be configured to activate/deactivate corresponding indicators as in Hewson [Paragraphs 70, 79, 99, 89, 109]).

Regarding claim 4, Gomez further teaches the system of claim 1, wherein the visual indicator is one selected from the group consisting of a light-emitting diode and a graphical user interface element on a display ([Paragraph 18]).

Regarding claim 5, Gomez further teaches the system of claim 1, further comprising a speaker coupled to the electronic processor, wherein the electronic processor is configured to activate the speaker to produce a first sound in response to receiving the first signal; and activate the speaker to produce a second sound in response to receiving the second signal (as indicated by Gomez, several indicators are included in the disclosed scale for notifying users of different features. A person having ordinary skills in the art would recognize that for each sensor 

Regarding claim 8, Ohaus further teaches the system of claim 1, wherein the function is one selected from the group consisting of tare, clear, reweigh, hold, recall, toggle units, store weight, calibrate, and an interface navigation function (different functions, including tare, are configured for the disclosed scale).

Regarding claim 9, the combination of Gomez, Ohaus, and Hewson further teaches a third touchless button; and a third visual indicator associated with the third touchless button; wherein the electronic processor is configured to receive, from the first touchless button, a third signal indicative of the first gesture; in response to receiving the third signal, switch the third touchless button from a dormant mode to an active mode and activate the first-mentioned visual indicator; receive, from the third touchless button, a fourth signal indicative of a third gesture; in response to receiving the fourth signal, execute a second function of the scale associated with the third touchless button; and after executing the second function, switch the third touchless button from the active mode to the dormant mode (a person having ordinary skills in the art would recognize that for additional sensors the procedure as outline for claim 1 would be applicable for another sensors. Additionally, the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B]).

Regarding claims 10-16, these claims are rejected as applied to claims 1, 2, 3, 5, 8, 9.

Regarding claim 17, this claim is rejected as applied to the features as per claim 1. Additionally, the combination of Gomez, Ohaus, and Hewson teaches:
a housing (In Ohaus, for example, the balance comprises a housing);
a second visual indicator associated with the second touchless button (several indicators are disclosed in Ohaus, including for the printing option);
a material covering the first touchless button, the second touchless button, the first visual indicator, and the second visual indicator, the first touchless button and the second touchless button being operable to sense respective gestures through the material, the first visual indicator and the second visual indicator being visible through the material, the material being resistant to disinfectant (it is disclosed a resistant material for the scale, where a person having ordinary skills in the art would recognize that said scale resist several products).

Regarding claim 18, Ohaus further teaches the control head of claim 17, wherein the housing includes a first surface and a second surface oriented at an angle relative to the first surface, and wherein the first touchless button is positioned on the first surface, and the second touchless button is positioned on the second surface (a person having ordinary skills in the art would recognize that the distribution of the sensors would be chosen according to an initial setup as per designer election, thus Ohaus’ scale comprises several surfaces).

Regarding claims 19-20, these claims are rejected as applied to claims 2 and 8.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US Patent Application Publication No. 2014/0326517) in view of Ohaus (scalesgalore.com "Ohaus NVL5101/1 (83033070) Navigator XL w Touchless Sensors Scale, 5100x 0.5 g", 2011, total of 7 pages | YouTube videos ID: https://youtu.be/rEL4ssm3yD0 and https://youtu.be/VTQRw0KNV50) and further in view of Hewson et al. (US Patent Application Publication No. 2016/0007902) and Karmakar (US Patent Application Publication No. 2019/0156394).

Regarding claim 6, the combination of Gomez, Ohaus, and Hewson teaches all the limitations recited in claim 1.
However, the combination of Gomez, Ohaus, and Hewson does not explicitly mention wherein the electronic processor is configured to operate in one of a sleep mode and a normal mode; and while operating in the sleep mode, periodically activate the first touchless button to sense the first gesture and deactivate the first touchless button when the first gesture is not sensed.
Karmakar teaches, in a similar field of endeavor of sensors, the following:
wherein the electronic processor is configured to operate in one of a sleep mode and a normal mode; and while operating in the sleep mode, periodically activate the first touchless button to sense the first gesture and deactivate the first touchless button when the first gesture is not sensed (it is disclosed a system 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the scale system (as taught by Gomez) by incorporating second touchless sensor and gesture (as taught by Ohaus) by changing a sensor from sleep to operative (and vice versa) (as taught by Hewson) by constantly sensing for signals (as taught by Karmakar) for the purpose of constantly looking for signals (Karmakar – Paragraph 2).

Regarding claim 7, Karmakar further teaches the system of claim 6, wherein the electronic processor is configured to, in response to sensing the first gesture, switch from the sleep mode to the normal mode (for sensing, even in the sleep mode, the sensors go to normal mode [Paragraph 83]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2021

/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633